Title: Thursday the 21st.
From: Adams, John Quincy
To: 


       Holiday for the school. At about half after twelve brother Charles and myself went to Pappa’s lodgings where we dined. After dinner we went to Mr. Le Roi’s and from there to Mr. Hartswick’s house where we stay’d about an hour and then returned to Mr. Le Roi’s where we stay’d till supper, and after supper Mr. Le Roi went with us to the school door and then left us. We got home at about ten o clock. The address of our school is.
       den de Latijnsche School op de Cingel by de munt.
      